United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-1269
                         ___________________________

                             David Martinez-Montiel

                             lllllllllllllllllllllPetitioner

                                           v.

             Loretta E. Lynch, Attorney General of the United States1

                            lllllllllllllllllllllRespondent
                                    ____________

                       Petition for Review of an Order of the
                           Board of Immigration Appeals
                                   ____________

                          Submitted: September 25, 2015
                             Filed: October 7, 2015
                                 [Unpublished]
                                 ____________

Before SMITH, COLLOTON, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.




      1
       Loretta E. Lynch has been appointed to serve as Attorney General of the
United States, and is substituted as respondent pursuant to Federal Rule of Appellate
Procedure 43(c).
       David Martinez-Montiel, a citizen of Mexico, petitions for review of an order
of the Board of Immigration Appeals dismissing his appeal from the decision of an
immigration judge to deny withholding of removal.2 After careful consideration, we
conclude that substantial evidence supports the decision. See Davila-Mejia v.
Mukasey, 531 F.3d 624, 627 (8th Cir. 2008). The petition is denied. See 8th Cir. R.
47B.
                      ______________________________




      2
          The untimeliness of the related asylum application is not an issue before us.

                                           -2-